[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 09-10035                ELEVENTH CIRCUIT
                                                             JUNE 9, 2009
                         Non-Argument Calendar
                                                          THOMAS K. KAHN
                       ________________________
                                                               CLERK

                 D. C. Docket No. 02-00122-CR-T-24EAJ

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

ELGIN RAY LOFTON,
a.k.a. E-Luv,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                              (June 9, 2009)

Before BLACK, BARKETT and COX, Circuit Judges.

PER CURIAM:
      Leonard E. Clark, appointed counsel for Elgin Ray Lofton in this 18 U.S.C.

§ 3582(c)(2) proceeding, has filed a motion to withdraw on appeal, supported by a

brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguably meritorious

issues, counsel’s motion to withdraw is GRANTED, and the denial of Lofton’s

§ 3582(c)(2) motion is AFFIRMED.




                                          2